Reasons for Allowance
Claims 1, 11 and 17 includes allowable subject matter because prior art could not be found to disclose a laundry appliance comprising a fluid spray system that extends through the rear wall and directs a flow of fluid over an air flow port and a lint filter in a direction generally parallel with an inside surface of the rear wall, wherein the fluid spray system includes a directing nozzle that directs the flow of fluid in a fan-shaped configuration over the airflow port; wherein the air flow path and the fluid spray system extend through the rear wall and a reinforcing panel through an opening in the reinforcing panel and rear wall concentric with respect to the directing nozzle with all of the limitations of independent claims 1, 11 and 17. Smith (US 2,893,135) is the closest prior art but lacks these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762